Appeal by the defendant from a judgment of the Supreme Court, Kings County (Hall, J.), rendered November 13, 1990, convicting him of criminal sale of a controlled substance in the third degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
As the defendant failed to object to the court’s oral supplemental charge on criminal sale of a controlled substance in the third degree, his claim that the trial court should have submitted written instructions to the jury is unpreserved for appellate review (see, People v Bynum, 70 NY2d 858; People v Crum, 175 AD2d 136). In view of the overwhelming evidence of the defendant’s guilt, we decline to address the defendant’s contention in the exercise of our interest of justice jurisdiction (see, CPL 470.15 [6]). Thompson, J. P., Miller, Copertino and Pizzuto, JJ., concur.